ORDER

PER CURIAM.
Appellant, Richard Neal Sehone, appeals the judgment of conviction for attempted burglary in the second degree, RSMo §§ 569.170 (1986) and 564.011 (1986), entered by the Circuit Court of St. Charles County after a jury trial.1 We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by sufficient evidence and is not against the weight of the evidence, and no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. As defendant did not brief the denial of his Rule 29.15 motion, his appeal of that judgment is deemed abandoned. State v. Nelson, 818 S.W.2d 285, 287 (Mo.App. E.D.1991).